Citation Nr: 0632732	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1953 to August 1956, to include service in 
the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDING OF FACT

The competent and probative evidence does not show that the 
veteran has low back disability, bilateral leg condition, or 
a disability manifested by chest pain that is causally 
related to service.  


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304 (2006).
 
2.  A bilateral leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A disability manifested by chest pain was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a March 2002 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claims.  The veteran was specifically informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of award 
should service connection be granted for his claimed 
conditions.  This is in full compliance with VA's duty to 
assist the veteran as amended by recent jurisprudential 
precedent.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. 

It is noted that the RO did not provide a VA examination for 
these service connection claims and per recent precedent, 
such a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As is discussed in further 
detail below, there is no evidence to suggest an in-service 
origin of the veteran's claimed conditions, making an 
examination unwarranted in this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

Low Back Condition

The veteran contends that while in the U.S. Marine Corps, he 
slipped and fell on a patch of ice, injuring his back.  He 
further asserts that the residuals from this alleged injury 
progressed into a current and chronic low back condition, 
limiting his daily activities and ability to work.

A search of the service medical history is negative for any 
complaints, treatments, or diagnoses relating to an acute or 
chronic low back injury or condition.  Moreover, the 
musculoskeletal findings of the August 1956 separation 
physical were within normal limits, with no reported 
complaints of pain in the low back.
 
The first indications of low back treatment center on the 
subjective history reported by the veteran.  Specifically, 
the veteran does not allege that he was ever treated in-
service, but that he had surgery on his back while working 
for Boeing Aircraft Company in 1961, five years after 
service.  The RO was unable to obtain copies of this 
treatment, but a letter from a U.S. Marine Corps Officer 
Selection Board, while undated, seems to confirm that the 
veteran's surgery took place around the same time as he has 
reported.  Since this time, VA clinical reports covering 
recent years, as well as private medical reports, including 
physical therapy notes, indicate that the veteran has 
experienced chronic low back pain since his 1961 back 
surgery.  From this, the Board finds that the veteran does 
indeed have a current low back disability.

The record is, however, devoid of any findings showing the 
veteran's current low back pain originating in active 
service.  Quite the contrary, per the veteran's own 
assertions, he states that he did not receive treatment for 
his back until after separation from the Marines.  It is true 
that the veteran claims his alleged fall in service was the 
root cause of his 1961 back surgery, but as the separation 
physical had normal findings, there is no objective 
indication during service that residual disability occurred 
due to such fall.   See Washington v. Nicholson, 19 Vet. App. 
362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).    

The Board acknowledges that the veteran has not been afforded 
a comprehensive VA examination to determine the etiology of 
his claimed disorder.  This is, however, not necessary, as 
the veteran has not shown any indication, however minimal, 
that his back condition had origins in service.  See McLendon 
v. Nicholson, 20 Vet. App. 79.  In light of this, there is no 
competent medical evidence showing that the veteran's current 
low back condition had etiological origin as a result of his 
active service and service connection is not warranted.  

The only evidence suggesting an etiological relationship 
between the veteran's chronic low back condition and service 
comes from his own lay statements.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Bilateral Leg Disorder

The veteran contends that he currently experiences a 
bilateral leg disorder that originated with his active 
service in the U.S. Marines.  A search of the service medical 
history is negative for any complaints, treatments, or 
diagnoses of a disorder affecting the legs.  There are no 
subjective or objective indications of either right or left 
leg pain, with pes planus, a disorder of the feet, being the 
only clinical finding noted in the lower extremities on both 
the entrance and separation physical.  

As far as a current indication of a bilateral leg disorder, 
the record does contain some subjective findings regarding 
pain.  Reports of the Social Security Administration (SSA), 
dating from 1993 to 1994, primarily serve to diagnose the 
veteran with chronic fatigue syndrome.  These reports do, 
however, also show some subjective reports of leg pain, but 
do not show indication of a chronic bilateral leg disorder.  
In addition, there is a VA report dated in September 2001, 
where again a subjective history of leg pain, this time 
specific to the left leg, is reported.

As far as a clinical establishment of a bilateral leg 
disorder, a July 2002 VA radiographic report did show medial 
patellar ecchymosis of the left leg and tibial yellowing 
ecchymosis of the right leg.  Also, the record indicates that 
the veteran utilizes a wheelchair to ambulate, although 
whether this is due to his chronic fatigue syndrome or his 
claimed bilateral leg condition is unclear.  Despite 
vagueness as to the specifics of the veteran's condition, the 
Board will concede that there is, at least to some degree, a 
level of a bilateral leg disorder.  

There is, however, no indication that the veteran's condition 
was incurred in or aggravated by his service.  Indeed, the 
veteran himself has stated that his leg pains started as a 
result of a back surgery performed at least five years after 
release from active service.  The Board again acknowledges 
that a VA examination was not performed to determine the 
etiology of the veteran's condition.  This is, however, not 
required under jurisprudential precedent, as there is no 
substantive indication that the veteran's condition was 
incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 
79.  In light of the absence of objective corroboration that 
a bilateral leg disability is causally associated with 
service, service connection for a bilateral leg condition is 
not warranted.  

Again, the only evidence suggesting a relationship between 
the veteran's bilateral leg disorder and his service comes 
from his own lay statements.  As has been previously 
illustrated, the veteran doe not possess the required medical 
knowledge or credentials necessary to make such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. at 494, 495. 

 Chest Condition 

The veteran initially applied for service connection for a 
"chest condition" in February 1957 and was denied in a May 
1957 rating decision, based on the fact that no pulmonary 
condition was shown during active service.  There was no 
appeal to the Board and this decision became final the 
following year.  The current claim, however, is not one 
relating to new and material evidence, as the veteran 
contends that chest pain is his current predominant symptom, 
not specific to a pulmonary disorder.  Thus, the RO, while 
initially considering the claim on new and material evidence 
grounds, shifted to analyze the claim as new, based on a 
generalized pain in the chest.  As such, the Board will treat 
the claim as new, focusing on cardiac, orthopedic, or any 
other non-pulmonary manifestation of the veteran's pain.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 
399, 401-402 (Fed. Cir. 1996) (a new disorder, which is not 
inextricably intertwined with a previously denied claim, and 
which was not considered at the time of the prior decision, 
constitutes a new claim and requires an initial adjudication 
of such claim).  

The service medical history does not indicate any complaints, 
treatments, or diagnoses of chest pains with or without 
systemic organ involvement.  Results of the separation 
physical show normal findings as regards the musculoskeletal 
system, heart, and lungs.

As regards a current diagnosis of chest pain, the record 
contains numerous VA clinical and radiographic reports which 
establish a degree of generalized chest pain.  Specifically, 
while X-ray findings of April 2001 show both normal heart and 
lungs, the veteran was found in August 2002 to experience 
angina pectoris.  A July 2003 VA report continued the 
diagnosis of chest pain, but noted that the likelihood of 
cardiac involvement was small.  Thus, the Board finds that 
the veteran currently experiences chest pain, in the form of 
angina pectoris, without cardiac or other systemic 
involvement.  

While the veteran does indeed experience current angina 
pectoris, there is nothing to indicate an onset of this 
disorder in service.  Again, the veteran has not been 
afforded a VA examination to determine the possibility of an 
in-service onset of his current chest disorder.  As with the 
veteran's other claims, there is nothing of record to 
indicate an onset in service, making an examination not 
required, and a grant of service connection not warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79.

The only evidence suggesting an in-service onset of the 
veteran's generalized chest pain, characterized as angina 
pectoris, comes from his own lay statements.  As has been 
previously illustrated, the veteran doe not possess the 
required medical knowledge or credentials necessary to make 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. at 
494, 495. 


Conclusion

In summation, there is no competent medical evidence of 
record supporting a grant of service connection for a low 
back condition, a bilateral leg disorder, or for a disability 
manifested by chest pain.  Simply put, there is no evidence 
that these disorders had onset during the veteran's active 
service in the U.S. Marines or are causally related thereto.  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.


ORDER

Entitlement to service connection for a low back condition, a 
bilateral leg disorder, and a disability manifested by chest 
pain is denied.




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


